Citation Nr: 1757740	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability. 

2.  Entitlement to increases in the staged ratings (of 10 percent prior February 24, 2015, and 20 percent since February 24, 2015) for degenerative arthritis of the lumbar spine (low back disability). 

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to October 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a March 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in March 2016 and June 2017 when, in part, it remanded the above issues for further development.  

A March 2017 rating decision granted a 20 percent rating for the low back disability, effective February 24, 2015.  The matter has been characterized to reflect that both the period prior to February 24, 2015, and since, are on appeal.  The March 2017 rating decision also granted service connection for left lower extremity radiculopathy, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 8, 2014,, and granted SMC based on housebound status, effective July 22, 2013, through April 1 2014, November 13, 2014, through January 1, 2015, and from August 3, 2015, through October 1, 2016.  The Veteran has not expressed disagreement with the decision, and the matters are not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for higher ratings for left shoulder and low back disabilities, the Board finds that another remand is necessary because the existing VA examinations do not included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations as well as, as to the left shoulder, a comparison of these range of motion studies with this right shoulder.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non weight-bearing situations when rating a disability based on lost motion).  As such, a new VA examination is necessary to conduct the appropriate range of motion testing.  38 U.S.C.A. § 5103A(d) (West 2014).

As to the SMC claim, the Board finds that it is inextricably intertwined with the above claim.  Therefore, the Board finds that it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-September 2017 treatment records from the Atlanta, VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any problems caused by his left shoulder and low back disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his left shoulder and low back disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A. Range of Motion Studies:

The examiner should identify all left shoulder and low back pathology found to be present.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  

As to the left shoulder, the above range of motion finds should be compared to the right shoulder.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

B. Other Findings:

The examiner should also state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

The examiner should state the nature, extent and severity of any right lower extremity or left lower extremity radiculopathy

The examiner should also state whether the low back disability is productive of any bowel or bladder problems.

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

